COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                  No. 08-15-00162-CV
IN RE: R. WAYNE JOHNSON,
                                                 §              ORIGINAL PROCEEDING
             Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                     MANDAMUS

                                 MEMORANDUM OPINION

       Relator, R. Wayne Johnson, a Texas inmate, has filed a petition for writ of mandamus

against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County,

Texas. Because Relator has not obtained permission of the local administrative judge to file this

original proceeding, we dismiss the mandamus petition.

       In this mandamus proceeding, Relator challenges the dismissal of his suit against several

defendants which we reviewed on direct appeal in Johnson v. Sloan, 320 S.W.3d 388 (Tex.App.-

-El Paso 2010, pet. denied). Relator is on the list of vexatious litigants maintained by the Office

of Court Administration and he is subject to a pre-filing order. See generally TEX.CIV.PRAC. &

REM.CODE ANN. § 11.051-.057 (West 2002). A clerk of a court may not file a litigation, original

proceeding, appeal, or other claim presented by a vexatious litigant subject to a prefiling order

unless the litigant obtains an order from the local administrative judge permitting the filing.

TEX.CIV.PRAC. & REM.CODE ANN. § 11.103(a) (West Supp. 2014)(emphasis added). The Clerk

of this Court notified Relator that he was required to obtain permission from the local
administrative judge to file this original proceeding. The letter gave him ten days to provide the

Court with a copy of the order or obtain an order permitting him to file the petition for writ of

mandamus. See TEX.CIV.PRAC. & REM.CODE ANN. § 11.1035(b) (West Supp. 2014). More than

ten days have elapsed and we have not received a response from Relator or an order granting him

permission to file the petition for writ of mandamus. Accordingly, we dismiss the mandamus

petition.


                                             STEVEN L. HUGHES, Justice
June 3, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-